Citation Nr: 0525129	
Decision Date: 09/15/05    Archive Date: 09/29/05	

DOCKET NO.  03-24 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an initial disability rating in excess of 
20 percent for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from November 1964 to 
October 1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the VARO in 
Cleveland, that granted service connection for diabetes 
mellitus and assigned a 20 percent disability rating, 
effective July 9, 2001.  

In March 2005, the veteran testified at a videoconference 
hearing with the undersigned Acting Member of the Board.  A 
transcript of the hearing has been associated with the claims 
folder.

The appeal is REMANDED to the RO by way of the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran should further action be required.

The Board notes that the veteran discussed entitlement to a 
total rating based on individual unemployability due to the 
severity of his diabetes mellitus at the time of the hearing 
before the undersigned in March 2005.  He also referred to 
peripheral neuropathy (Transcript, pages 4 and 5) and other 
alleged secondary conditions from diabetes, including 
impotence and coronary artery disease.  These matters are 
referred to the RO for appropriate consideration.  


REMAND

The veteran and his representative essentially maintain that 
the 20 percent disability evaluation currently in effect for 
his diabetes mellitus does not adequately reflect the 
severity of the disability.  At the videoconference hearing 
in March 2005, the veteran testified that "I'm on a 
restricted diet.  I'm on restricted activities."  
(Transcript, page 3).  He added that he had been seeing a 
private physician, Dr. Moore, up to either January or 
March 1, 2005.  The evidence of record discloses that the 
most recent communication from Dr. Moore is dated June 20, 
2003.  The veteran went on to testify that subsequent 
thereto, he has been receiving treatment at the VA Outpatient 
Clinic "VA Huntington New Philadelphia."  (Transcript, 
page 3).  In additional testimony, he stated that he was 
receiving treatment for his diabetes "every two months I 
believe it is."  (Transcript, page 10).  However, the most 
recent medical evidence of record is dated in early 2004.  
Records generated by VA facilities that might have an impact 
on the adjudication of the claim are considered 
constructively in the position of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Further review of the record discloses that the veteran was 
awarded Social Security disability benefits by decision dated 
September 20, 2002.  However, the medical records used in 
conjunction with the determination are not in the claims 
file.  The United States Court of Appeals for Veterans Claims 
(Court) has made it clear that Social Security Administration 
records are relevant to a claim for VA disability 
compensation and that the decision of that agency and the 
records considered in arriving at the decision must be 
obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992). 

Further review of the record discloses that VA has not 
completely fulfilled its obligations with respect to the 
Veterans Claims Assistance Act of 2000 (VCAA).  VA's 
statutory duty to notify requires that VA notify a claimant 
which portion of the evidence and information is to be 
provided by him and which portion, if any, will be obtained 
by VA.  VA is also required to notify a claimant of the 
evidence needed to substantiate a claim, the evidence not of 
record that is necessary to substantiate the claim, the 
evidence that VA will seek to provide, and the evidence that 
the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Because VA has not 
completely fulfilled it's obligations under the VCAA, this 
could potentially be prejudicial to the veteran should the 
Board proceed with a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should request the veteran 
provide any pertinent evidence in his 
possession and also provide the names and 
addresses of all medical care providers 
who have treated or evaluated him for 
diabetes mellitus since 2001.  All 
necessary development should be 
undertaken to obtain and associate with 
the record all outstanding records of 
pertinent medical treatment identified, 
but not provided, by the veteran.  If the 
RO is not able to obtain any pertinent 
evidence identified by the veteran, the 
RO should so inform the veteran and his 
representative and request that they 
submit the outstanding evidence.

2.  The medical records associated with 
treatment in or around the early part of 
2003 should be requested and obtained 
from Union Hospital in Dover, Ohio, after 
any necessary authorization is obtained 
from the veteran.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the records cannot be 
obtained, the veteran should be informed.  
He should be allowed an appropriate 
period of time within which to respond.  

3.  The veteran's medical records from 
the VA outpatient facility in New 
Philadelphia, Ohio, and any other VA 
facilities the veteran identifies for 
treatment for diabetes and reported 
complications from 2003 to the present 
should be obtained and associated with 
the claims folder.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility in question must 
provide a negative response should any 
such records not be available.  

4.  The medical records associated with 
the Social Security determination in 
September 2002 should be requested and 
obtained from the Social Security 
Administration.  Failures to respond or 
negative replies should be noted in 
writing and associated with the claims 
folder.  If the records cannot be 
obtained, the veteran should be informed.  
He should be allowed an appropriate 
period of time within which to respond.  

5.  After obtaining the above-referenced 
information to the extent available, the 
veteran should be afforded a VA diabetes 
mellitus examination to determine the 
current nature and extent of impairment 
attributable to his diabetes mellitus.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination.  All 
tests deemed to be necessary by the 
examiner should be conducted.  The 
examiner should indicate whether there is 
evidence that the veteran has episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization or visits to a 
diabetic care provider, records of loss 
of weight and strength, regulation of 
activity, complications from diabetes 
mellitus, and any insulin and/or 
restricted diet requirement.  The 
examiner should also comment on the 
impact the diabetes mellitus has on the 
veteran's ability to work.  The complete 
rationale for any conclusion reached 
should be provided.  The report of the 
examination should be associated with the 
claims folder.

6.  Then, the RO should readjudicate the 
claim, to include consideration of an 
extraschedular evaluation under 38 C.F.R. 
§ 3.321 and initial staged ratings under 
Fenderson v. West, 12 Vet. App. 119 
(1999).  If the benefit sought is not 
granted to the veteran's satisfaction, he 
should be issued a Supplemental Statement 
of the Case and be afforded an 
appropriate opportunity for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to comply with governing 
adjudicative procedures.  The Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is further notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	M. C. GRAHAM
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



